DETAILED ACTION
WITHDRAWN REJECTIONS
1.       The 35 U.S.C. 102(b) rejection of Claims 1 — 14 as being anticipated by Okamoto et al
(U.S. Patent Application Publication No. 2015/0210788 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1 — 6 and 14 – 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto et al (U.S. Patent Application Publication No. 2015/0210788 A1).	
With regard to Claims 1 — 4, Okamoto et al disclose the claimed composition, because
the claimed modified EVOH is disclosed, including a degree of saponification of not less than
90% (paragraph 0038); the claimed melt temperature is therefore disclosed, and the composition
is sealable; an article is also disclosed that is a multilayer film comprising a layer of the composition and a layer of another thermoplastic resin, as the two outer layers (paragraph 0110) and a food packaging container (paragraph 0120); a packaged food is therefore disclosed. The claimed aspects of ‘for packaging a product,’ and therefore the phrases ‘an innermost product side layer,’ “which contacts the product’ and ‘opposite the product side’ are directed to intended use limitations. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02. An innermost layer comprising the composition is not explicitly disclosed. However, a film that is a monolayer film of the composition is alternatively disclosed (paragraph 0118). Because a film having both layers as outer layers is disclosed, therefore a film having only two layers, and because a monolayer film is alternatively disclosed, it would have been obvious for one of ordinary skill in the art to provide for an innermost layer that is a layer of the composition.
With regard to Claim 5, because the EVOH is a barrier polymer, the claimed permeability
is disclosed.
With regard to Claim 6, the claimed ‘c’ is disclosed (paragraph 0062).
With regard to Claim 14, Packaging is disclosed that is flexible (paragraph 0105).
With regard to Claim 15, the layer of another thermoplastic resin is a layer of polyethylene (paragraph 0120).

4. 	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto et al (U.S. Patent Application Publication No. 2015/0210788 A1) in view of Trotoir (U.S. Patent No. 5,053,444).	
Okamoto et al disclose a multilayer film as discussed above. The layer of polyethylene comprises a filler (each layer; paragraph 0162 of Okamoto et al). Okamoto et al do not disclose a layer that is alumina. However, Trotoir teaches that alumina is well known in the art as a filler for polymers (aluminum oxide; column 2, lines 50 – 55). It would have been obvious for one of ordinary skill in the art to provide for alumina, in order to provide a filler that is well known in the art as taught by Trotoir. A layer that is alumina would therefore be obtained.

ANSWERS TO APPLICANT’S ARGUMENTS
5.      Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 6 and 14 – 16.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782